Citation Nr: 0030599	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-32 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post right carpal tunnel release.

3.  Entitlement to an initial compensable evaluation for 
epicondylitis of the right elbow.

4.  Entitlement to an initial compensable evaluation for 
right patellofemoral pain syndrome.

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

6.  Entitlement to an initial compensable evaluation for 
hyperkeratosis of the left fifth metatarsal.

7.  Entitlement to an initial compensable evaluation for 
mitral valve prolapse.

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from January 1976 to 
April 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which granted service connection, and assigned initial 
noncompensable evaluations, for the disabilities listed on 
the title page of this decision.  In addition, the RO granted 
service connection for a scar, status post cyst removal, and 
assigned an initial noncompensable rating thereto.  The 
veteran perfected an appeal of the RO's decision to assign 
initial noncompensable ratings for her service-connected 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

In March 1997, the Director of VA Compensation and Pension 
Service reviewed the claims file under the provisions of 38 
C.F.R. § 3.105(b) and determined that a 20 percent rating was 
warranted for the veteran's low back disability and a 10 
percent rating was warranted for status post carpal tunnel 
release.  These decisions do not constitute a full award of 
the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (claimant will generally be presumed to be 
seeking the maximum benefit allowed by law; therefore, such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  Thus, the issues of 
entitlement to an initial rating in excess of 20 percent for 
a low back disability and an initial rating in excess of 10 
percent for status post carpal tunnel release remain in 
appellate status.

In August 1998, the Board denied a compensable rating for a 
scar, status post cyst removal.  The remaining issues on 
appeal were remanded for additional development of the 
evidence and for due process considerations.  

FINDINGS OF FACT

1.  Since separation from service, the veteran's low back 
disability has been manifested by significant pain radiating 
to the right lower extremity, muscle spasms, numbness in the 
right lower extremity, and marked limitation of motion, 
without evidence of pronounced intervertebral disc syndrome, 
complete bony fixation (ankylosis) of the spine, or cord 
involvement with the veteran being bedridden by the 
disability.

2.  Her status post right carpal tunnel release has been 
manifested by numbness in the right thumb and right fifth 
digit and decreased sensation on pinprick testing of the 
right arm and hand in the median nerve distribution; the 
evidence of record does not show that her disability is 
productive of symptomatology analogous to moderate incomplete 
paralysis of the median nerve of the right (major) upper 
extremity..

3.  Her right elbow has been essentially normal on objective 
examination without X-ray evidence of arthritis.

4.  Her right patellofemoral pain syndrome has been 
manifested by slight functional loss during flare-ups, with 
no objective evidence of arthritis, limitation of motion, 
instability, or subluxation.

5.  The veteran's hemorrhoids have been productive of no more 
than mild or moderate disability with no evidence of 
secondary anemia, fissures, large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.

6.  Her hyperkeratosis of the left fifth metatarsal has been 
manifested left foot pain, relieved occasionally by 
palliative care.  

7.  Her mitral valve prolapse is totally asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent evaluation, but no 
higher, for a low back disability have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for status post right carpal tunnel release have not been met 
at any time since the effective date of the grant of service 
connection for that disability.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 
8515 (1999).

3.  The criteria for a compensable evaluation for 
epicondylitis of the right elbow have not been met at any 
time since the effective date of the grant of service 
connection for that disability.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5024 (2000).

4.  Affording the veteran the benefit of the doubt, the 
criteria for an initial 10 percent rating, but no higher, for 
right patellofemoral pain syndrome have been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met at any time since the effective date of the 
grant of service connection for that disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.114, Diagnostic Code 7336 (2000).

6.  Affording the veteran the benefit of the doubt, the 
criteria for an initial 10 percent evaluation, but no higher, 
for hyperkeratosis of the left fifth metatarsal have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.7, 4.71a, Diagnostic Code 5279 (2000.

7.  The criteria for a compensable evaluation for mitral 
valve prolapse have not been met at any time since the 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.104, Diagnostic Code 7000 (1997 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (2000). 

II.  Analysis

As an initial matter, the Board observes that VA has a 
statutory duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

Consistent with such duty, the Board remanded this matter in 
August 1998 for additional development of the evidence, 
including obtaining additional clinical records and VA 
medical examinations.  A review of the record indicates that 
the development requested by the Board in its remand has been 
completed to the extent necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The examination reports obtained by 
the RO contain sufficient information to rate the veteran's 
disabilities in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Moreover, it is noted that she has not identified any 
outstanding, relevant evidence which may support her claim, 
despite being given the opportunity to do so.  Therefore, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible and that VA's 
duty to assist under the Veterans Claims Assistance Act of 
2000 has been fully satisfied.  

Low back disability

The veteran's service medical records show that she was seen 
on numerous occasions in service in connection with her 
complaints of low back pain.  Following her separation from 
service, in July 1996, she filed a claim of service 
connection for low back problems.

In connection with her claim, she was afforded a VA 
neurological examination in August 1996, at which she 
reported low back pain since 1991.  The examiner reviewed the 
veteran's service medical records and noted that 
electromyography (EMG) and nerve conduction studies had been 
performed in September 1992 and had shown a minimal right S1 
nerve root irritation.  It was also noted that magnetic 
resonance imaging (MRI) examination in December 1995 had 
demonstrated a degenerative disc at L5-S1 with osteophyte 
complex and a posterior disc bulge, which may be contacting 
the originating bilateral L5 nerve roots and contributing to 
a mild to moderate right neural foraminal stenosis.  It was 
also noted that the veteran had been seen by a neurosurgeon 
in January 1996 who gave the impression of degenerative 
lumbar disc disease without evidence of radiculopathy, and 
recommended conservative management.  With respect to current 
symptoms, she reported pain radiating down the right leg and 
occasional numbness in the right lateral leg.  She denied 
loss of bladder or bowel function.  On objective examination, 
the veteran had 5/5 strength in her legs with some giveaway 
weakness in her right leg due to pain.  Reflexes were intact 
and symmetric to include both ankle jerks.  She had decreased 
sensation in the right lateral leg and foot and her gait 
revealed sort of limp favoring the right leg.  The impression 
was right lumbar radiculopathy, rated as mild per EMG study 
in 1992.  MRI showed degenerative disc changes without 
evidence of surgical lesion per her neurosurgical evaluation.  

On VA orthopedic examination in August 1996, the veteran 
reported lumbosacral problems since 1991, stating that she 
had undergone extensive work-up in service which revealed no 
surgically correctable lesions and her treatment had been 
conservative.  On examination, the lumbosacral area was not 
particularly tender and she had a good range of tilting the 
upper torso to at least 40 degree bilaterally.  She rotated 
her upper torso at least 60 degrees bilaterally and flexed 
the upper torso to 80 degrees with the vertical.  She had 
satisfactory heel-toe standing.  Reflexes of the knees and 
ankles were intact and equal.  No sensory impairment was 
noted in the lower extremities.  The examiner indicated an 
inability to detect any weakness of the knee extensors, ankle 
dorsiflexors, or great toe dorsiflexors.  X-ray examination 
of the spine showed degenerative lower lumbar changes, most 
severe at L5-S1 with facet disease and minimal retrolisthesis 
of L5 on S1.  Also noted was degenerative L5-S1 disc.  The 
diagnostic impressions included lumbosacral discomfort, not 
associated with any symptoms of, or clinical evidence to 
suggest, nerve root involvement.  

On VA orthopedic examination in December 1998, the veteran 
reported low back pain since 1991, with radiation to the 
right leg.  She denied a cough/sneeze/strain relationship and 
bowel or bladder symptoms.  She stated that bending, 
stooping, and lifting were particularly symptomatic.  On 
objective examination, she could forward flex to 80 degrees, 
extend to 20 degrees, lateral bend to 25 degrees in either 
direction, and rotate to 45 degrees in either direction.  
Heel and toe walking were unremarkable.  Knee and ankle jerks 
were 2+ and symmetric.  Straight leg raising was negative to 
90 degrees.  There was a moderate amount of paraspinal muscle 
spasm and the spine was most tender to palpation at L5-S1 on 
the right.  X-ray examination of the spine showed mild, 
multilevel anterior osteophytes.  

In an August 1999 addendum, the examiner indicated that the 
veteran's back exhibited no swelling although there was mild 
to moderate muscle spasm on extreme forward bending.  She was 
noted to have only 80 degrees of forward bending out of a 
normal of 110.  She had lateral bending in either direction 
to 25 degrees, out of a normal 40 degrees.  The examiner 
indicated that there was no listing of the whole spine to 
either direction and Goldthwaite's sign was negative.  The 
examiner also noted that X-ray examination had shown moderate 
to severe degenerative disc disease at L4-5 and L5-S1.  It 
was indicated that she had significant pain with flare-ups 
and prolonged use and that her loss of motion resulted in 
excessive fatigability.  

In this case, the veteran's low back disability is currently 
evaluated as 20 percent disabling under the provisions of 
Diagnostic Codes 5295.  Under those criteria, a 20 percent 
evaluation is warranted for muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation is warranted for 
a severe disability manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2000).  This is the 
maximum rating available under this diagnostic code.

On review of the record, the Board finds that the 
symptomatology attributable to the veteran's low back 
disability more nearly approximates a 40 percent evaluation.  
Although the record shows that her disability is not 
manifested by any listing of the spine or a positive 
Goldthwaite's sign, forward motion has been limited to 80 
degrees.  The Board finds that this constitutes a marked 
limitation of forward flexion.  There is also X-ray evidence 
of arthritis and disc disease which a VA examiner has 
described as moderate to severe.  

In view of the foregoing, the veteran meets some but not all 
of the criteria listed for a 40 percent rating.  The Board 
observes that the criteria for a 40 percent rating are listed 
in the disjunctive, not conjunctive.  Moreover, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court stressed that 
pertinent VA regulations do not require a veteran to meet all 
the criteria in order to prevail; rather, he or she is just 
required to show that the disability picture more nearly 
approximates the higher rating.  38 C.F.R. §§ 4.7, 4.21.  
Bearing this in mind, and considering the factors set forth 
in 38 C.F.R. § 4.40, 4.45, and 4.59, the Board finds that the 
veteran's low back disability more nearly approximates a 40 
percent rating, as she not only has marked limitation of 
motion on forward bending in a standing position, but also 
has joint space narrowing, pain, right leg numbness, and 
additional disability during flare-ups.  Consequently, the 
Board finds that an increased rating, 40 percent, is 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295.

In reaching this decision, the Board notes that the veteran's 
disability cannot be awarded a higher rating under 38 C.F.R. 
§ 4.71a, Code 5292 (2000), for limitation of motion of the 
lumbosacral spine, as 40 percent is the highest rating 
available under that Code.

The Board has also considered whether the veteran would be 
entitled to a higher rating under the provisions of Under 38 
C.F.R. 4.71a, Code 5293, pertaining to intervertebral disc 
syndrome.  Under those criteria, a 60 percent rating is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  This 
is the maximum rating provided in the rating schedule for 
disabilities of the spine absent disabilities resulting in 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are rated as 
100 percent disabling.  See 38 C.F.R. 4.71a, Codes 5285, 
5286.

In this case, the Board finds that there is no persuasive 
evidence that the veteran currently has, or has had at any 
time since her separation from service, pronounced 
intervertebral disc syndrome.  Although she has reported 
radicular pain and numbness in the right lower extremity, 
there is no persuasive evidence that she has pronounced 
intervertebral disc syndrome, or at any time since her 
service separation, has manifested persistent symptoms 
compatible with sciatic neuropathy.  Likewise, she is not 
bedridden as a result of her service-connected low back 
disability, nor is her spine completely ankylosed.  Thus a 
rating higher than 40 percent would be unwarranted under an 
alternative diagnostic code.  38 C.F.R. 4.71a, Codes 5285, 
5286, 5293.

Status post carpal tunnel release

The veteran's service medical records reveal that she 
underwent a right carpal tunnel release in August 1995 in 
connection with her complaints of right hand numbness.  
Following her separation from service, in July 1996, she 
filed a claim of service connection for right hand 
disability.

In connection with her claim, she was afforded VA 
neurological examination in August 1996, at which she 
reported a history of a carpal tunnel release on the right 
side in August 1995 for numbness in her right hand.  She 
stated that the surgery was successful as it relieved the 
numbness in some of the fingers of her right hand.  However, 
she indicated that she still had numbness in the right thumb 
and right fifth digit.  The examiner noted that the veteran 
was right hand dominant and denied any weakness in her right 
arm, as well as radicular pain from her neck into her arms.  
Physical examination showed a positive Tinel's sign at both 
wrists and elbows, right greater than left.  Phalen's test 
was negative, bilaterally.  Pinprick test was unremarkable in 
the upper extremities except for decreased sensation in the 
right arm and hand in the median nerve distribution.  The 
impression was status post right carpal tunnel release with 
residual numbness in the right hand with no weakness.  

Based on the evidence set forth above, by November 1996 
rating decision, the RO granted service connection for status 
post right carpal tunnel release with right hand numbness and 
assigned a noncompensable evaluation effective May 1, 1996, 
the day following the date of the veteran's separation from 
active service.  She appealed the RO determination.  In March 
1997, the Director of VA Compensation and Pension Service 
reviewed the veteran's claims file under the provisions of 38 
C.F.R. § 3.105(b) and determined that a 10 percent rating was 
warranted for status post carpal tunnel release, based on her 
symptoms of numbness in the right thumb and fifth digit and 
decreased sensation on pinprick testing.  By rating decision 
dated later that month, the RO increased the initial rating 
for status post carpal tunnel release to 10 percent, 
effective May 1, 1996.

In December 1998, the veteran again underwent VA neurological 
examination at which she reported a history of surgery in 
1995 which was successful in that it relieved the numbness in 
some of her fingers; however, she indicated that she had 
continued to experience numbness in the right thumb and right 
fifth finger.  On examination, motor testing revealed normal 
strength throughout.  Individual testing of the right hand 
revealed no atrophy or fasciculations.  Sensory testing 
revealed slightly diminished pin sensation over the right 
thumb and first finger and, to a lesser extent, the right 
fifth finger.  Reflexes were 2+ throughout and she had some 
minimal tenderness over the right proximal thumb region 
without any limitation of movement of her wrist.  The 
diagnosis was status post carpal tunnel release on the right 
hand with evidence of residual numbness and no evidence of 
motor weakness, atrophy, fasciculations, or limitation of 
movement of the wrist or fingers.  

The question now before the Board is whether the veteran is 
entitled to an initial evaluation in excess of 10 percent for 
status post carpal tunnel release.  Her disability is 
currently rated by analogy under the criteria of Code 8515, 
for which mild incomplete paralysis of a major hand warrants 
a 10 percent evaluation, moderate incomplete paralysis 
warrants a 30 percent evaluation, and severe incomplete 
paralysis warrants a 50 percent evaluation.  A 70 percent 
evaluation is assigned where paralysis of the major hand is 
"[c]omplete; the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances."  38 C.F.R. § 4.124a.  

In that regard, the term "incomplete paralysis" used in 
reference to evaluation of peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (2000).  

Applying these criteria to the facts in this case, the Board 
finds that the criteria for an initial rating in excess of 10 
percent for status post carpal tunnel release have not been 
met.  The veteran has reported numbness in the right thumb 
and right fifth finger.  She has also reported decreased 
sensation in the right arm and hand in the median nerve 
distribution.  The current 10 percent evaluation is based, 
according to the diagnostic code used, on these symptoms 
which are analogous to mild incomplete paralysis of the 
median nerve.  However, there is no indication in the 
evidence of record that the veteran has symptoms analogous to 
moderate incomplete paralysis, as required for a 20 percent 
rating under Code 8515.  As findings such as atrophy, 
fasciculation, weakness, and limitation of motion of the 
wrist or fingers has not been demonstrated on examination, 
the Board concludes that the evidence does not equate to 
moderate incomplete paralysis.  Thus, a rating in excess of 
10 percent is not warranted.  

In addition, there are other diagnostic codes that 
potentially relate to impairment of hand and wrist; the 
veteran is entitled to be rated under the code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In that regard, the Board has also considered rating the 
veteran's disability under the criteria pertaining to 
limitation of motion.  For example, Diagnostic Code 5215 
authorizes a 10 percent rating for limitation of motion of 
the wrist (major or minor), if dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  This is the maximum rating possible under Code 
5215.  In this case, however, the objective evidence of 
record shown no limitation of motion of the hand or wrist.  
Thus, the Board finds that application of the provisions 
pertaining to limitation of motion avail the veteran of no 
additional benefit, including a separate compensable rating 
for musculoskeletal symptoms.  See Esteban, supra.  

In that regard, the Board has considered that in evaluating 
the disability ratings of the musculoskeletal system, 
functional loss must be considered.  38 C.F.R. § 4.40, 4.40, 
4.59 (2000).  In this case however, the medical evidence of 
record does not show pain on motion, weakness, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  Thus, the Board finds no 
basis for a rating in excess of 10 percent for the veteran's 
status post right carpal tunnel release under 38 C.F.R. §§ 
4.40, 4.45, or 4.59, were her disability to be rated under 
the provisions pertaining to impairment of the 
musculoskeletal system.

Epicondylitis of the right elbow

A review of the record shows that in July 1996, the veteran 
filed a claim of service connection for "tennis elbow."  At 
an August 1996 VA medical examination, she reported that she 
had had difficulties with lateral epicondylitis of the right 
elbow which was associated with her carpal tunnel syndrome.  
However, she indicated that she had not received any specific 
therapy for her epicondylitis.  On objective examination, 
range of motion of the right elbow was from zero degrees of 
extension to 145 degrees of flexion.  The veteran had zero to 
80 degrees of supination and zero to nearly 90 degrees of 
pronation.  There was slight discomfort with forced 
dorsiflexion at the right lateral epicondyle, but no other 
pertinent abnormalities.  The diagnostic impressions included 
epicondylitis of the right elbow.

On VA orthopedic examination in December 1998, the veteran 
reported that in 1995 she developed right elbow tendonitis 
secondary to carpal tunnel syndrome.  She indicated that she 
had a carpal tunnel release in 1995 and that her elbow pain 
had completely resolved.  On physical examination, the elbow 
revealed no pain. Range of motion was zero degrees extension 
to 130 degrees flexion bilaterally.  Supination was 90 
degrees bilaterally.  Pronation was 80 degrees bilaterally.  
The examiner indicated that there was no pain on examination.  
X-ray examination was also normal.  The diagnosis was normal 
right elbow examination.  In an August 1999 addendum, the 
examiner noted that because the veteran's elbow examination 
was normal, discussion of factors such as loss of motion due 
to pain, excessive fatigability or incoordination was not 
indicated.

The veteran's epicondylitis of the right elbow is rated as 
noncompensable by analogy under 38 C.F.R. § 4.71a, Code 5024.  
That provision provides that tenosynovitis is to be rated on 
the basis of limitation of motion of the affected part.  

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
rating; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent rating; limitation of flexion 
of the major forearm to 55 degrees warrants a 40 percent 
rating; and limitation of flexion of the major forearm to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5206.

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating; limitation 
of extension of either forearm to 75 degrees warrants a 20 
percent rating; limitation of extension of the major forearm 
to 90 degrees warrants a 30 percent rating; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent rating; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Code 5207.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Bone fusion with loss of supination and pronation 
of the forearm of the minor upper extremity warrants a 20 
percent evaluation if the hand is fixed near the middle of 
the arc or in moderate pronation.  A 30 percent evaluation 
requires that the hand be fixed in hyperpronation or 
supination.  38 C.F.R. 4.71a, Code 5213.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Applying the facts in this case to the criteria above, the 
Board finds that a 10 percent rating for epicondylitis of the 
right elbow is not warranted.  Since her separation from 
service, the veteran's right arm has never exhibited 
limitation of flexion, extension, pronation or supination to 
the extent necessary to warrant a 10 percent rating.  The 
Board has also considered 38 C.F.R. § 4.40, 4.45, and 4.59, 
but finds that these provisions do not provide a basis on 
which to assign a compensable rating for epicondylitis of the 
right elbow.  There is no evidence in the medical evidence of 
record or in the veteran's lay evidentiary assertions as to 
the presence of pain on motion or other functional impairment 
of the quality or extent that would more nearly approximate 
the criteria for a 10 percent evaluation under the provisions 
pertaining to limitation of motion.  

The Board also notes that X-ray examination of the right 
elbow has been normal, with no evidence of arthritis.  
Consequently, there is no basis in the record for a minimum 
10 percent rating for arthritis under Codes 5003 or 5010 
(providing for a 10 percent rating for arthritis of a major 
joint without limited motion with satisfactory evidence of 
painful motion).  Moreover, as was noted previously, the 
evidence does indicate a lack of objective evidence of 
tenderness and significant limitation of function due to 
pain, which would further negate application or consideration 
of a minimum rating under Code 5010 for arthritis.

Right patellofemoral pain syndrome

On VA orthopedic examination in August 1996, the veteran 
reported right knee difficulties since her separation from 
service, such as her right knee appearing to give way 
whenever she did certain activities.  On objective 
examination, the veteran's lower extremities showed no 
evidence of atrophy.  Joint line measurements were equal 
bilaterally and there was good ligamentous support medially 
and laterally in both knees.  Range of motion was from zero 
degrees of extension to 140 degrees of flexion.  The right 
patella showed some parapatellar hypertrophy but moved easily 
and did not have crepitus or grating.  There was slightly 
positive drawer on the right and left.  X-ray examination of 
the right knee showed no significant abnormality.  The 
diagnostic impressions included history of right knee 
discomfort, etiology uncertain.

On VA orthopedic examination in December 1998, the veteran 
reported that in 1993, she had a "give away" of the right 
knee.  She reported that she was treated with Motrin.  Since 
that time, she described occasional pain over the anterior 
aspect of the knee.  Going up and down stairs and squatting 
were particular symptomatic.  She also indicated that lifting 
anything heavy, she had to watch out or her knee would tend 
to want to give way.  She denied locking, catching, swelling, 
subluxation, dislocation, or inflammatory arthritis.  On 
physical examination, the veteran's right knee showed range 
of motion from zero to 140 degrees of flexion.  There was no 
effusion and the knee was stable to varus-valgus stress.  
There was some very mild tenderness over the medial patella 
facet.  X-ray examination of the knee was unremarkable.  The 
diagnosis was chondromalacia patella right knee, mild.  In 
August 1999, the examiner indicated that loss of functional 
ability during flare-ups with the right knee would be mild 
and would include loss of motion.  He indicated that he would 
not anticipate any weakened movement, excessive fatigability, 
or incoordination.  

The veteran's right patellofemoral pain syndrome is evaluated 
under the criteria of Diagnostic Code 5257 for other 
impairment of the knee.  Under such criteria, a 10 percent 
disability rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates a moderate degree of 
impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

In this case, repeated VA medical examination has 
consistently shown no objective indication of instability or 
subluxation.  However, the Board notes that in August 1999, 
when asked to comment on the severity of the veteran's 
functional loss during flare-ups of her right knee 
disability, he determined that such functional loss would be 
mild.  Based on the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that the veteran's 
symptoms of mild functional loss during flare-ups are 
analogous to slight impairment of the knee under Code 5257.  

However, an initial rating in excess of 10 percent for the 
veteran's right knee disability is clearly not warranted.  
Again, absent objective indication of a moderate right knee 
disability or instability or subluxation, a rating in excess 
of 10 percent under Code 5257 is not warranted.  

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, supra.

In that regard, limitation of flexion of a knee is rated as 
follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Code 
5260.  Evaluations for limitation of extension of the knee 
are assigned as follows:  extension limited to 10 degrees is 
10 percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261.  
Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2000).

In the instant case, VA medical examinations do not show that 
the veteran's right knee motion has been limited to the 
extent necessary to meet the criteria for a 10 percent rating 
under these provisions.  In fact, on VA examination in August 
1996 and December 1998, range of motion of the right knee was 
from zero to 140 degrees, which is normal.  Obviously, these 
findings do not warrant a 10 percent rating under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Codes 5260, 5261.  Moreover, the 
Board notes that the medical evidence of record contains no 
X-ray evidence of right knee arthritis; in fact, X-ray 
examinations have been consistently normal.  See 38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

In reaching this decision, the Board has considered VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), regarding the assignment of separate ratings for 
arthritis and instability of each knee under Codes 5003 and 
5257.  In this case, however, there is no objective evidence 
of arthritis or instability or subluxation; thus, a separate 
10 percent ratings are is not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, given the right knee 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, and 
decreased functional ability is not warranted.  The veteran's 
10 percent rating is based on her symptoms of mild functional 
loss during flare-ups.  The medical evidence of record show 
that she does not have additional factors such as weakened 
movement, excessive fatigability, atrophy, or incoordination.  
Consequently, a rating higher than 10 percent is not 
warranted.

Hemorrhoids

Service medical records indicate that the veteran was treated 
for hemorrhoids during a 1993 pregnancy.  Following her 
separation from service, in July 1996, she filed a claim of 
service connection for hemorrhoids.  In connection with her 
claim, she was afforded a VA rectum and anus examination in 
August 1996 at which she reported that although she had been 
using rectal ointment and trying to avoid constipation, she 
continued to have recurrent rectal bleeding and pain.  On 
physical examination, grade II external hemorrhoids were 
observed and occult blood study was positive.  A colon air 
contrast barium enema was normal.  The diagnoses included 
external hemorrhoids.  

On VA medical examination in December 1998, the veteran again 
reported that she had developed rectal pain and bleeding 
during her 1993 pregnancy and had continued to experience 
such symptoms approximately three times monthly when she had 
constipation.  On physical examination, sphincter tone was 
normal and there were no abnormalities in the wall of the 
bowel.  Grade I external hemorrhoids were observed but occult 
blood study was negative.  The diagnosis was hemorrhoids, 
grade I, symptomatic.  

The veteran's service-connected hemorrhoids are rated 
noncompensable pursuant to 38 C.F.R. § 4.114, Code 7336.  
Under those provisions, a zero percent evaluation is 
warranted for hemorrhoids (external or internal) where there 
is evidence of mild to moderate symptomatology.  A 10 percent 
evaluation is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a 10 percent 
rating for hemorrhoids have not been met at any time since 
the award of service connection for that disability.  The 
Board has considered the veteran's subjective complaints 
regarding her hemorrhoids symptomatology, namely rectal pain 
and bleeding.  However, the medical evidence of record does 
not show that her condition was manifested by hemorrhoids 
which are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  While the 
veteran states that she experiences episodes of rectal 
bleeding three times monthly, her condition has not been 
medically described as frequent or persistent, nor is there 
evidence of associated anemia or fissures.  Moreover, the 
Board notes that the veteran has neither submitted nor 
identified any medical evidence showing that she has ever 
sought professional medical treatment for her hemorrhoids 
since her separation from service.  Based on these findings, 
the Board concludes that the veteran's service-connected 
hemorrhoids are no more than mild or moderate under the 
criteria set forth at Diagnostic Code 7336.

Hyperkeratosis of the left fifth metatarsal

On VA podiatry examination in August 1996, the veteran 
complained of a painful sub left fifth metatarsal head, 
hyperkeratotic lesion present focally for the past three to 
four years and marginally alleviated by self-treatment, 
including palliative reduction.  On objective examination, 
the veteran had a well-circumscribed hyperkeratotic lesion 
beneath the fifth metatarsal head weight bearing region.  She 
also had incidental left more than right bunion deformity.  
The assessment was sub left fifth metatarsal head weight 
bearing hyperkeratosis.  

On VA podiatry examination in December 1998, the veteran 
again reported a painful sub left fifth metatarsal head 
hyperkeratotic lesion.  She indicated that she had self-
treated this area with palliative care achieving about a week 
of symptomatic relief, but had not had any professional care 
including palliative reduction or accommodative inserts.  On 
physical examination, the veteran had a hyperkeratotic 
buildup which was well localized beneath the left fifth 
metatarsal head weight bearing area.  The diagnosis was 
hyperkeratosis beneath the left fifth metatarsal head weight 
bearing area which would benefit from either physical 
accommodation, palliative reduction, or consideration of 
surgical planing of the inferior aspect of the fifth 
metatarsal head.  

Disabilities of the feet are rated under the provisions of 
38 C.F.R. § 4.71a, Codes 5276 to 5284.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. 

The veteran's left foot disability (hyperkeratosis of the 
left fifth metatarsal) is not specifically provided for in 
the Rating Schedule.  As noted above, when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 4.20. 

In this case, the Board finds that Code 5276 (acquired 
flatfoot), Code 5277 (bilateral weak foot), Code 5278 (claw 
foot), Codes 5280 and 5281 (hallux valgus and hallux 
rigidus), Code 5282 (hammer toe), and Code 5283 (malunion or 
nonunion of the metatarsal bones) are clearly inapplicable as 
these conditions have not been shown by the evidence of 
record, nor is the veteran's left foot symptomatology 
analogous to any of these conditions.  

The RO has evaluated the veteran's disability by analogy 
under the criteria of Code 5284, pertaining to other foot 
injuries.  Under those criteria, moderate impairment is rated 
10 percent disabling, moderately severe impairment is rated 
20 percent disabling, and severe impairment is rated 30 
percent disabling.  With actual loss of use of the foot, the 
disability is rated 40 percent disabling.  

In this case, the evidence of record shows no history of any 
foot injury.  Moreover, there is no evidence (either 
objective or subjective) that the veteran's left foot 
disability is at least moderate in degree.  Thus, a 
compensable rating is not warranted under Code 5284.  

However, the Board believes that in light of the medical 
evidence of record, the veteran's left foot disability is 
more appropriately rated under Code 5279, which pertains to 
metatarsalgia.  This conclusion is based on the 
symptomatology and findings recorded on recent VA medical 
examinations, to include left foot pain.  "Metatarsalgia" 
is "a cramping burning pain below and between the metatarsal 
bones where they join the toe bones."  Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995) (quoting Webster's Medical Desk 
Dictionary 430 (1986)).  

Additionally, the Board finds that application of a different 
rating code in this case will not result in prejudice to the 
veteran, as the provisions of Code 5279 provide a 10 percent 
rating for metatarsalgia, unilateral or bilateral.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  No higher rating is 
provided under this code.  Based on the medical evidence in 
this case, and affording the veteran the benefit of the 
doubt, the Board finds that the veteran is entitled to an 
initial 10 percent rating for her left foot disability under 
Code 5279.  

Mitral valve prolapse

The veteran's service medical records show that a routine 
physical examination in 1991 revealed mitral valve prolapse.  
Following her separation from service, in July 1996, she 
filed a claim of service connection for mitral valve 
prolapse.  

In connection with her claim, she was afforded VA general 
medical examination in August 1996, at which she reported 
that while stationed overseas, she was told that she had a 
heart problem because she had an abnormal electrocardiogram, 
and the work-up revealed a mitral valve prolapse.  However, 
she indicated that she was totally asymptomatic, with no 
chest pain, shortness of breath, palpitation, hypertension, 
elevated cholesterol, indigestion, heartburn, or nausea.  On 
physical examination, her blood pressure was 100/80 in three 
separate readings.  Her sinus rhythm was normal; there was a 
very soft grade 1 systolic murmur heard to the left of the 
cardiac border, best heard in the forward leaning position 
with some slight radiation to the left.  There were no 
extrasystoles detected.  The impressions included mitral 
valve prolapse, asymptomatic.  

By November 1996 rating decision, the RO granted service 
connection for mitral valve prolapse and assigned an initial 
noncompensable rating by analogy under the criteria of Code 
7000 for rheumatic heart disease.  38 C.F.R. §§ 4.20, 4.104 
(1996).

The veteran appealed the RO determination, apparently on the 
basis that she felt that a higher rating was warranted; 
however, she has submitted no particular argument or evidence 
with respect to this issue.  In December 1998, she was 
afforded a VA heart examination at which she reported that 
she had been diagnosed with mitral valve prolapse during a 
routine physical in 1991.  She denied having any related 
problems, such as chest pain, shortness of breath, or 
palpitations, and the examiner indicated that the veteran had 
remained asymptomatic.  On physical examination, her blood 
pressure was 120/80 on two different readings.  Carotid 
arteries pulsated equally well and there was no bruit heard.  
The heart revealed normal sinus rhythm and there was a very 
soft systolic murmur heard over the left cardiac border.  
There was no pitting edema, and peripheral pulses were good.  
A chest X-ray was normal.  The diagnosis was mitral valve 
prolapse, asymptomatic.  

As set forth above, the RO initially rated the veteran's 
mitral valve prolapse as noncompensable under the criteria of 
Code 7000 for rheumatic heart disease.  Under that provision, 
a 10 percent rating is warranted when, following active 
rheumatic heart disease, there is an identifiable valvular 
lesion, slight, if any dyspnea, and the heart is not 
enlarged.  A 30 percent rating is warranted from the 
termination of an established service episode of rheumatic of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
rating is assigned when the heart is definitely enlarged, 
with severe dyspnea on exertion, elevation of the systolic 
blood pressure, or such arrhythmia's as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  A 100 percent rating for 
inactive rheumatic heart disease requires clinical and X-ray 
confirmation of definite enlargement of the heart, dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor.  38 C.F.R. § 
4.104, Code 7000 (1997).

Effective January 12, 1998, that portion of VA's Schedule for 
Rating Disabilities addressing the cardiovascular system was 
amended to ensure that it used current medical terminology 
and unambiguous criteria, and that it reflected medical 
advances that had occurred since the previous review.  62 
Fed. Reg. No. 238, 65,207-24 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104 (2000)).

Under the revised criteria for Code 7000, a 10 percent rating 
is warranted where a workload of greater than seven METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent rating is warranted where there is a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year; where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 38 C.F.R. § 4.104 (2000) (one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be 
used.)).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Applying the criteria set forth above to the facts in this 
case, the Board concludes that a compensable rating for 
mitral valve prolapse is not warranted.  As noted, the 
medical evidence of record is unanimous that the veteran's 
mitral valve prolapse is totally asymptomatic.  Likewise, the 
veteran herself has not presented any argument or identified 
any evidence showing that her disability is at all 
symptomatic.  In sum, as none of the criteria listed under 38 
C.F.R. § 4.104, Code 7000 (1997 and 2000), has been currently 
shown and attributed to the veteran's mitral valve prolapse, 
the assignment of a compensable evaluation under those 
provisions is not warranted.  See 38 C.F.R. § 4.31.  
Moreover, the Board notes that none of the evidence of record 
indicates that there is any other disabling manifestation of 
the veteran's mitral valve prolapse which might warrant 
consideration of and an award of a compensable rating under 
any other portion of the Rating Schedule. 

With respect to all of the veteran's claims for increased 
ratings for her service-connected disabilities, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1), but 
notes that at no time has the veteran specifically contended 
that that the schedular rating is inadequate or that an 
extra-schedular rating under might be appropriate.  In any 
event, the Board's own review of the evidentiary record does 
not disclose the existence of exceptional or unusual 
circumstances warranting referral of these claims for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An initial 40 percent evaluation for a low back disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial evaluation in excess of 10 percent for status post 
carpal tunnel release is denied.

An initial compensable evaluation for epicondylitis of the 
right elbow is denied.

An initial 10 percent rating for right patellofemoral pain 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial compensable evaluation for hemorrhoids is denied.

An initial 10 percent evaluation for hyperkeratosis of the 
left fifth metatarsal is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial compensable evaluation for mitral valve prolapse 
is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 1 -


